Citation Nr: 1004083	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-34 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for Meniere's syndrome, previously claimed as vertigo and 
motion sickness.

2.  Entitlement to an effective date prior to July 20, 2005, 
for the grant of service connection for Meniere's syndrome.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active military service from October 1986 to 
February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.

In August 2008, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the Veteran's claims 
folder.  The Board remanded the case in January 2009 for 
further development.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2005 RO rating decision denied the Veteran's 
application to reopen a claim of service connection for 
vertigo; the Veteran did not submit a written document 
expressing disagreement and a desire for appellate review of 
this decision within one year of the April 19, 2005 notice of 
decision.

2.  The Veteran submitted an application to reopen a claim of 
service connection for chronic vertigo on July 20, 2005, 
which forms the basis of the award of service connection for 
Meniere's syndrome and the effective date of award assigned. 

3.  The Veteran's disability characterized as Meniere's 
syndrome is manifested by dizziness and tinnitus, but absent 
hearing impairment or cerebellar gait.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
Meniere's syndrome, previously claimed as vertigo and motion 
sickness, are not met at any time during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp.  
2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.87, Diagnostic 
Codes (DC) 6204, 6205, 6260 (2009). 

2.  The criteria for entitlement to an effective date earlier 
than July 20, 2005, for the grant of service connection for 
Meniere's syndrome have not been met.  38 U.S.C.A. §§ 5108, 
5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Jurisdiction

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the claimant.  The following sequence is 
required: There must be a decision by the RO, the claimant 
must express timely disagreement with the decision (NOD), VA 
must respond by explaining the basis for the decision to the 
claimant (SOC), and finally the claimant, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

In this case, the record is clear that the Veteran has 
properly appealed to the Board the issues of entitlement to a 
higher initial rating for Meniere's syndrome and entitlement 
to an earlier effective date for the award of service 
connection for that service-connected disorder.

In January 2009, the Board remanded the issue of whether CUE 
exists in a January 1998 rating decision that denied the 
Veteran's initial claim for service connection for motion 
sickness with vertigo.  In this respect, the RO denied this 
CUE claim in a January 2006 rating decision, and the Veteran 
submitted a timely NOD in April 2006.  The RO, however, did 
not issue an SOC to allow the Veteran the opportunity to 
perfect his appeal.  The Board remanded this issue in January 
2009 for issuance of an SOC in order to provide the Veteran 
the opportunity to perfect his appeal, if he so desired.  See 
Manlincon v. West, 12 Vet. App. 119 (1998).

In July 2009, the RO issued an SOC on the issue of whether 
CUE exists in a January 1998 rating decision that denied the 
Veteran's initial claim for service connection for motion 
sickness with vertigo.  The July 31, 2009 cover letter 
informed the Veteran that he must file an appeal within 60 
days from the date of this letter or within the remainder, if 
any, of the one-year period from the date of the letter 
notifying you of the action that you have appealed.  
Additionally, he was told that if the RO did not hear from 
him within this period, that portion of his case would be 
closed.  

The VA Form 9 or other document in lieu of this form was not 
submitted.  The failure to timely file a substantive appeal 
does not automatically deprive the Board of jurisdiction over 
a claim.  Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  
Here, significantly, the RO did not waive the time 
requirements for filing a substantive appeal.  See Gonzalez-
Morales, 16 Vet. App. 556, 557 (2003); Percy v. Shinseki, 23 
Vet. App. 37 (2009).  The RO has not certified the CUE issue 
for appeal or otherwise waived timely filing of a substantive 
appeal by adjudicating the claim after the issuance of the 
July 2009 SOC.  Therefore, the RO has not waived the time 
requirements for filing a substantive appeal.  In short, the 
CUE claim has not been appealed to the Board.

In this case, the RO issued the Veteran an SOC on the CUE 
issue on July 31, 2009.  By letter dated July 31, 2009, the 
RO notified the Veteran that his claims folder was being 
forwarded to his representative for review of his appeal.  
Thereafter, the Veteran was notified that his claims folder 
would be returned to the Board.  In August 2009, the 
Veteran's representative submitted a VA Form 646 (Statement 
of Accredited Representative in Appealed Case) which did not 
address a CUE claim.  The RO transferred the case to the 
Board in August 2009.

In September 2009, the Veteran's representative submitted a 
Written Brief to the Board identifying the issues on appeal 
as follows:

1.  Entitlement to an initial rating in excess of 
30 percent for Meniere's syndrome.
2.  Entitlement to an effective date prior to 
July 20, 2005, for the grant of service 
connection for Meniere's syndrome.
3.  Whether new and material evidence has been 
received to reopen a claim of entitlement to 
service connection for motion sickness with 
vertigo.

Again, no argument or evidence was presented with respect to 
the CUE claim.  
The Board acknowledges that the Veteran's representative 
listed an issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for motion 
sickness with vertigo.  This issue was previously granted, is 
thus not on appeal, and the criteria for reopening a prior 
final decision is completely separate from a CUE claim.  See 
38 C.F.R. § 20.202 (the substantive appeal must either 
specify the issue being appealed or set out arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in the appealed determination).  In the 
Board's January 2009 remand, the Board directed that the CUE 
claim should be returned to the Board only if a timely 
substantive appeal was submitted.  Thus, the RO properly 
complied with the Board's remand instructions and this issue 
is not before the Board.  Stegall v. West, 11 Vet. App. 268 
(1998).      

The Board next notes that, in January 2009, the Board 
referred to the RO the Veteran's raised claim of entitlement 
to TDIU for development and adjudication.  To date, this has 
not been accomplished.

In May 2009, the United States Court of Appeals for Veterans 
Claims (Court) held that a request for TDIU, whether 
expressly raised by a Veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities which is part of a pending claim 
for increased compensation benefits.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 
F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to 
TDIU is not a free-standing claim which must be pled with 
specificity).

The Board, therefore, finds that a TDIU claim is properly 
before the Board at this time.  This issue will be further 
addressed in the remand following this decision.

Initial Rating

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The assignment of a particular DC is "completely dependent 
on the facts of a particular case."  Butts v Brown, 5 Vet. 
App. 532, 538 (1993).  One DC provision may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a DC by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected disorder, characterized as 
Meniere's syndrome, previously claimed as vertigo and motion 
sickness, has been evaluated by the RO under DCs 6204-6205.   
DC 6204 provides the rating criteria for peripheral 
vestibular disorders.  The maximum available rating, 30 
percent, is warranted if the disorder is manifested by 
dizziness and occasional staggering.  38 C.F.R. § 4.87, 6204.  
Under this DC, hearing impairment or suppuration shall be 
separately rated and combined.  

DC 6205 provides the criteria for rating Meniere's disease.  
Meniere's disease manifested by hearing impairment with 
attacks of vertigo less than once a month, with or without 
tinnitus, is rated 30 percent disabling.  Meniere's disease 
manifested by hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, 
with or without tinnitus is rated 60 percent disabling.  
Meniere's disease manifested by hearing impairment with 
attacks of vertigo and cerebellar gait occurring more than 
once weekly, with or without tinnitus, is rated 100 percent 
disabling.  38 C.F.R. § 4.87, DC 6205.  The Note under this 
DC indicates that Meniere's syndrome is evaluated either 
under the aforementioned criteria or by separately evaluating 
vertigo (as peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall evaluation.  The Note goes on to state "But 
do not combine an evaluation for hearing impairment, 
tinnitus, or vertigo with an evaluation under diagnostic code 
6205."

Meniere's disease is defined as "hearing loss, tinnitus, and 
vertigo resulting from nonsuppurative disease of the 
labyrinth with the histopathologic feature of endolymphatic 
hydrops (distention of the membranous labyrinth)."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 489 (27th ed. 1988).

Cerebellar gait is defined as a "staggering gait indicative 
of cerebellar disease."  DORLAND'S at 670. 

For purposes of DC 6205, the criteria of hearing impairment 
is met with any level of hearing impairment.  64 Fed. Reg. 
25200-01 (May 11, 1999).  For VA purposes, impaired hearing 
is considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In essence, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

At the outset, the Board notes that the RO has characterized 
the service-connected symptom complex at issue as Meniere's 
disease (previously claimed as vertigo and motion sickness).  

Historically, the Veteran's service treatment records (STRs) 
reflect his treatment for "motion/sea sickness" with 
vomiting, dizziness and nausea in 1987.  He first reported 
tinnitus and hearing loss symptoms after service.

In service, the Veteran underwent extensive evaluations to 
investigate the nature and etiology of his vertigo 
complaints.  An October 1987 electronystagmogram and electro-
oculugram (ENG/EOG) evaluation was interpreted as showing a 
significant central vestibular abnormality, to include 
hypoactive vestibular caloric response and poor fixation 
suppression.  A subsequent computed tomography (CT) scan of 
the posterior fossa and temporal bone showed no evidence of 
an acoustic neuroma.  The Veteran's February 1988 separation 
examination reflected an assessment of chronic motion 
sickness which was not considered disabling (NCD).  

Post-service, the Veteran continued to report vertigo 
symptoms as well as new complaints of tinnitus and hearing 
loss.  Evaluations were conducted by Cordova Medical Center 
and the Naval Hospital in Pensacola, FL in 1998 and 1999, by 
Dr. R.K.M., M.D., in 2004, Dr. A.C.D., in 2005, Dr. C.R. of 
MacDill Air Force Base in 2005, Dr. Dr. C.N.B in October 2007 
and VA.

Briefly summarized, the Veteran underwent extensive testing 
which included an infra-red oculography (IRO) that was 
interpreted as showing possible (poss) central pathology 
(path) for the Veteran's vertigo complaints.  Otherwise, a 
magnetic resonance imaging (MRI) scan of the brain, 
audiometric testing, brain stem auditory evoked response test 
(ABR), caloric testing, Vestibular Evoke Myogenic Potential 
test and electrocochleagraphy were all interpreted as 
negative.

The examiner impressions of the Veteran's vertigo, tinnitus 
and hearing loss complaints have varied significantly and 
include chronic paroxysmal vertigo (December 2004 Dr. R.K.M. 
report); potential Meniere's disease (October 2005 Dr. A.C.D. 
report); dizzy spells (August 2006 VA consultation report); 
vertigo of peripheral origin, likely Meniere's given 
recurrence of episodes (May 2007 VA neurology consultation 
report); possible migraine variant as the Veteran's symptoms, 
timing, physical examination and audiological testing were 
not consistent with a Meniere's syndrome diagnosis (August 
2007 VA ENT surgical consultation report); chronic positional 
vertigo with a separate diagnosis of tinnitus due to acoustic 
trauma (October 2007 Dr. C.N.B. report); migraine headache 
with prior Meniere's diagnosis being in error (October 2008 
VA staff physician report); and Meniere's disease with 
frequent attacks of vertigo and ataxia (October 2008 Dr. 
A.C.D. report).

In a January 2006 rating decision, the RO granted service 
connection for Meniere's syndrome (previously claimed as 
vertigo and motion sickness), and assigned an initial 30 
rating under DC "6204-6205."  This service connection grant 
was based upon the opinion of a December 2005 VA Compensation 
and Pension (C&P) examiner which stated as follows:

38-year old male with chronic vertigo and 
tinnitus.  Available history and results of 
testing are suggestive of variant of bilateral 
Meniere's based on the available information, it 
is apparent that his current condition more 
likely than not had its onset during military 
service and his current symptoms represent a 
continuation of the disorder that was initially 
diagnosed in military service.

(emphasis).

The Veteran is currently receiving the maximum disability 
rating, 30 percent, under DC 6204.  Additionally, service 
connection is separately in effect for tinnitus, rated the 
maximum 10 percent disabling from July 20, 2005.  While the 
Notes under DCs 6204-6205 can provide for a higher rating 
when such related symptoms as suppuration and hearing 
impairment are also rated separately, the medical evidence 
lacks documentation regarding suppuration.  Additionally, as 
further discussed below, the evidence also fails to document 
hearing impairment.  38 C.F.R. §§ 3.385, 4.85, 4.86.  
Accordingly, the Notes do not justify a higher rating.        

The Veteran primarily alleges entitlement to a higher initial 
rating of 60 percent or more under DC 6205, Meniere's 
syndrome (endolymphatic hydrops).  For the following reasons, 
the Board finds that a higher initial rating is not warranted 
under this diagnostic code as the Veteran does not manifest 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month.

The Board first notes that the structure of DC 6205 premises 
any rating under this diagnostic code as requiring hearing 
impairment.  The various grades of disability ratings are 
then based upon the presence or absence of additional 
symptomatology.  The 30 percent rating is based upon the 
frequency of vertigo attacks.  The 60 percent rating is based 
upon the frequency of vertigo attacks and cerebellar gait.

Thus, for a higher rating, in addition to hearing impairment, 
the Veteran must also manifest cerebellar gait for 
entitlement to a higher 60 percent rating under DC 6205.   
See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of 
the conjunctive "and" in a statutory provision meant that 
all of the conditions listed in the provision must be met).  
Cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned).

The record does not reflect a single audiometric test which 
reflects that the Veteran has ever manifested hearing loss 
per VA standards since the initial onset of vertigo symptoms 
in 1987.  In August 2007, a VA ENT surgical consultant 
provided opinion that a diagnosis of Meniere's syndrome 
required hearing loss, which the Veteran did not demonstrate 
by audiometric examination.

Pursuant to a Board remand and in order to ensure that the 
Veteran's contentions of hearing loss were adequately 
addressed, the Veteran underwent additional VA audiometric 
examination in May 2009.  This testing measured right ear 
puretone thresholds of 20 decibels or less in all 
frequencies, and left ear puretone thresholds of 15 decibels 
or less in all frequencies.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
10
20
LEFT
15
15
10
10
15

Speech recognition scores were 100 percent in both ears.  The 
examiner specifically stated that there was no hearing loss 
present.  

To evaluate the degree of disability from hearing loss, the 
rating schedule establishes eleven auditory acuity levels 
ranging from numeric level I for essentially normal acuity, 
through numeric level XI for profound deafness.  38 C.F.R. §§ 
4.85- 4.87, Diagnostic Codes 6100 to 6110, Tables VI, VIa, 
VII (2009).  Applying the criteria found in 38 C.F.R. §§ 
4.85-4.87, the Veteran's May 2009 audiological examination 
report yields level I hearing in each ear.  Entering each of 
the category designations from the above audiological 
examination report for each ear into Table VII results in a 0 
percent disability rating.  As such, the VA audiological 
examination confirms no hearing impairment.  

Although the Veteran's contentions and reports regarding 
hearing impairment are considered as part of the evidence of 
record, the Board concludes that the pertinent VA examination 
which failed to confirm hearing impairment and the other 
objective medical evidence outweighs the Veteran's testimony 
and statements.  This examination utilizes the methods 
prescribed in the regulations.  38 C.F.R. § 4.85 (an 
examination for hearing impairment for VA purposes  must be 
conducted by a state- licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test).  The examination held under these 
circumstances, as here, is of highest probative value.  

In any event, the Board also finds that a 60 percent rating 
under DC 6205 is not warranted based upon the frequency and 
duration of the Veteran's vertigo symptoms.  The Veteran 
essentially describes incapacitating vertigo attacks with 
hearing loss and tinnitus which results in a gait 
disturbance.  He has alleged a "staggering" gait during his 
vertigo attacks.

However, the credible lay and medical evidence establishes 
that the Veteran does not manifest attacks of vertigo and 
cerebellar gait occurring from one to four times a month.  
The Board first notes that the medical evidence, which spans 
more than two decades, does not reflect a single observation 
of the Veteran manifesting a staggered gait.  The Veteran's 
wife provided a statement in August 2008 in which she 
commented that she escorted the Veteran to the bathroom when 
he could not walk during a dizziness event.  This statement, 
while corroborating a symptom of the service-connected 
disability, does not prove the presence of cerebellar gait 
including the occurrence of such from one to four times a 
month.    

The Board next notes that the only evidence in this case 
supporting a finding of cerebellar gait consists of the lay 
descriptions provided by the Veteran.  Unfortunately, based 
on all the evidence, the Board must find that the Veteran's 
description of the frequency, duration and type of vertigo 
symptoms is not reliable so as to conclude that cerebellar 
gait occurs from one to four times a month.

Historically, the Veteran first described symptoms of 
vomiting, dizziness and nausea in 1987.  Thereafter, the 
record reflects a significant inconsistency regarding the 
Veteran's report of frequency of vertigo attacks, ranging 
from "intermittent unsteadiness and light-headedness 
prompted by rapid movement" (January 1998 Cordova Medical 
Center report); symptoms of lightheadedness, nausea, and 
vomiting associated with vertigo with frequency varying from 
being asymptomatic for a whole month to sometimes having 
spells every day with no significant change of symptoms in 10 
years other than a worsening of severity (March 1999 Naval 
Hospital report); episodes of ringing and dizziness which 
could come on at any time, and lasting for a few minutes to a 
few hours (December 2004 Dr. R.K.M. report); progressive 
worsening of vertigo symptoms which were sporadic but 
occurred 6 to 8 times per month (December 2005 VA C&P 
examination report); 2-3 spells of dizziness per month with 
no spells in some months (May 2007 VA clinical record); 
dizziness symptoms occurring every two months to 6 times per 
day (May 2007 VA clinical record); 6-10 episodes of room 
spinning, nausea and vomiting per month lasting 5 minutes to 
days in duration (August 2007 VA clinical record); and 6-8 
episodes per week of vomiting, room spinning, and becoming 
dizzy lasting one hour to days in duration (February 2009 SSA 
phone interview).

The record also contains a significant inconsistency 
regarding the Veteran's report of severity of symptoms.  The 
Veteran has variously described a vertigo sensation which did 
not affect his ability to function (October 2005 Dr. A.C.D. 
report), as causing him to miss several days of work per 
month (VA clinical records dated May 2007, July 2008, and 
October 2008), as having a 19 year history of episodic 
balance problems with ear ringing, hearing loss and spinning 
which caused him to miss 60-70 days per year in bed because 
"balance and dizziness will not let him safely out of bed 
(VA clinical record dated August 2006), and complete 
incapacity with an inability to perform functions such as 
household chores and using the restroom without supervision 
(SSA interview dated February 2009).

As a result of the extreme descriptions, it is difficult to 
reconcile his October 2005 report to his private doctor that 
his vertigo sensation did not affect his ability to function 
with his August 2006 assertion to a VA examiner that he had a 
19-year history of being bedridden 60-70 days per year due to 
vertigo.  Both of these contradictory statements for the same 
time period cannot be true.  As such, no probative weight can 
be given to them.  

The Board further notes that the Veteran's SSA application 
includes the Veteran's report of working 40 hour weeks from 
December 1995 to April 2008.  He worked as a driver, laborer, 
automobile painter/installer, mobile equipment servicer, 
salesman and sign painter.  This application reflects that 
the Veteran worked several years with his primary work duties 
as a driver, which is not consistent with a cerebellar 
disorder rendering him incapacitated.

The Board further notes that the Veteran's medical examiners 
have also called into question the severity and type of the 
Veteran's alleged symptoms.  In January 1998, the Veteran's 
treating physician reflected that the Veteran described 
"minimal" symptoms of a true spinning sensation.  In March 
1999, the Veteran's treating physician noted that the 
Veteran's spells were "quite ill defined" and that the 
Veteran chose vertigo symptoms over presyncope symptoms.  In 
October 2005, Dr. A.C.D. noted that the Veteran remained 
functional through each of his vertigo episodes.  In October 
2008, a VA clinician noted that the Veteran was having 
difficulty trying to differentiate between Meniere's and 
migraine symptoms.  (Service connection for migraine was 
separately denied in an April 2008 rating decision, which was 
not appealed and is not before the Board at this time.  
Additionally, SSA records show that disability benefits were 
denied on the primary basis of migraine).  

The medical evidence of record fails to show that the 
Veteran's service-connected disorder results in cerebral 
gait.  The Board acknowledges that the Veteran had an 
instance of bed rest in December 2005 due to an exacerbation 
of vertigo and tinnitus.  Notably, this physician did not 
mention cerebral gait abnormality.  

The Board further acknowledges that an October 2008 statement 
from Dr. A.C.D. described the Veteran as manifesting 
Meniere's disease with frequent attacks of vertigo and 
"ataxia."  However, Dr. A.C.D. did not indicate witnessing 
cerebral gait and his progress notes do not reflect any 
witnessing of cerebellar dysfunction.  As noted above, Dr. 
A.C.D. commented in December 2005 that the Veteran could 
function throughout the vertigo attacks.  As such, the 
October 2008 statement from Dr. A.C.D. is merely a 
reiteration of what the Veteran is telling him which the 
Board finds as unreliable and not credible.  The evidentiary 
value of this statement, therefore, is greatly outweighed by 
the entire evidentiary record.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993) (physician's opinion based upon an 
inaccurate factual premise has no probative value).  The 
multiple medical reports that span a large amount of time do 
not document the manifestation of a gait disorder and as 
such, outweigh the lay remarks concerning this matter for the 
reasons described above.   

In summation, the Veteran's does not meet the criteria for a 
higher initial rating under DC 6205 due to the absence of 
hearing impairment and cerebral gait abnormality.

Finally, the Board has considered whether the Veteran's 
symptom complex warrants referral to the Chief Benefits 
Director of VA's Compensation and Pension Service under 38 
C.F.R. § 3.321.  The Veteran alleges that his service-
connected symptoms have rendered him unemployable and/or 
markedly interfered with his employability.  Important for 
this decision, the Board has specifically considered the 
assignment of separate ratings for the symptoms of the 
disorder at issue and all of these symptoms are reflected in 
his current schedular rating.  As the assigned schedular 
evaluations are adequate, there is no basis for 
extraschedular referral in this case.  See Thun v. Peake, 22 
Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Earlier effective date of award

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication . . . of compensation 
. . . shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  In 
pertinent part, the effective date for reopened claims is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An 
informal claim must be written, see Rodriguez v. West, 189 F. 
3d. 1351 (Fed. Cir. 1999), and it must identify the benefit 
being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

Appellate review is initiated by the filing of an NOD and 
completed by the filing of a substantive appeal after a 
statement of the case (SOC) has been furnished.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201.  There are six elements 
for a valid NOD: it must (1) express disagreement with a 
specific determination of the agency of original 
jurisdiction; (2) be filed in writing; (3) be filed with the 
RO; (4) be filed within one year after the date of mailing of 
notice of the RO decision; (5) be filed by the claimant or 
the claimant's authorized representative; and (6) express a 
desire for Board review.  38 U.S.C.A. § 7105(b); 38 C.F.R. 
§ 20.201; Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002).  The date of mailing of the notification is presumed 
to be the same as the date of the letter.  38 C.F.R. 
§ 20.302(a).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to the revision on the same factual basis in the 
absence of CUE.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).

Historically, the Veteran filed an original service 
connection claim for vertigo in June 1997.  An RO rating 
decision in January 1998 denied a claim of service connection 
for motion sickness with vertigo on the basis that the case 
was not well grounded.  The Veteran was provided notice of 
this decision, and his appellate rights, by letter dated 
January 9, 1998.  The Veteran timely filed an NOD in November 
1998, and the RO issued an SOC in September 1999.  The record 
does not reflect any document submitted by the Veteran 
appealing this decision within the applicable appeal period.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  That decision, 
therefore, is final.

The Veteran filed an application to reopen a claim of service 
connection for vertigo in September 2001.  An RO rating 
decision in November 2002 readjudicated this issue and denied 
a claim of service connection for an ear condition with 
vertigo on the merits.  The Veteran was provided notice of 
this decision, and his appellate rights, by letter dated 
November 18, 2002.  The record does not reflect that the 
Veteran filed a written document within one year from the 
date of notice indicating an intent to appeal the RO's 
decision.  That decision, therefore, became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran filed another application to reopen a claim of 
service connection for vertigo in December 2004.  An RO 
rating decision in April 2005 denied the Veteran's 
application to reopen the claim.  The Veteran was provided 
notice of this decision, and his appellate rights, by letter 
dated April 19, 2005.  

The record next reflects that the Veteran submitted a 
statement on July 20, 2005 requesting the RO to "re-open" 
his claim of service connection for chronic vertigo.  He 
submitted a similar statement in December 2005.  However, the 
record does not reflect that the Veteran filed a written 
document within one year from the April 19, 2005 notice of 
denial indicating disagreement with the RO's April 2005 
decision and a desire for appellate review, as required by 
38 C.F.R. § 20.201.  Gallegos, 283 F.3d 1309 (Fed. Cir. 
2002).  That decision, therefore, became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The RO did accept the Veteran's July 20, 2005 statement as an 
application to reopen the claim of service connection for 
vertigo, and the RO has granted service connection for 
Meniere's syndrome effective to the date of the Veteran's 
application to reopen.

Previously, the Veteran argued entitlement to an earlier 
effective date to the date of his original application based 
upon alleged CUE in a January 1998 RO rating decision.  
However, as discussed above, the Veteran did not appeal this 
issue to the Board.  

As reflected above, the Veteran's claim of service connection 
for vertigo symptoms was last finally denied by the RO in an 
April 2005 rating decision.  The record reflects that, after 
the April 2005 denial, the Veteran next submitted a written 
document on July 20, 2005 requesting a reopening of his 
claim.  This document serves as the basis for reopening the 
claim, the grant of service connection for Meniere's 
syndrome, and the assignment of an effective date of award.  
The Veteran clearly understood the difference between a 
reopened claim and an NOD because, following the notice of 
the January 2006 decision that granted service connection for 
Meniere's syndrome, previously claimed as vertigo and motion 
sickness, the Veteran submitted what he identified as a 
"notice of disagreement" to the RO.  He specifically stated 
in that document that "I am submitting a notice of 
disagreement with my rating decision dated January 6, 2006."  
Consequently, this NOD was timely received to challenge the 
January 2006 RO decision.  The statements in July 2005 and 
January 2006 were both worded carefully and precisely and 
were indicative of the Veteran's intent at those times.

On review of the record, the Board finds no written document 
between the April 2005 rating decision and the July 20, 2005 
application to reopen indicating an intent to reopen this 
claim.  This aspect of the claim, therefore, must also be 
denied.  The January 2006 rating decision granted service 
connection based on new and material evidence identified as 
"the opinions of two examiners" in December 2005.  Such 
evidence, however, does not extend the time limit for 
initiating or completing an appeal.  38 C.F.R. § 20.304 
(2009).   

The Board is cognizant that the Veteran's vertigo symptoms 
were documented to be present in medical reports prior to 
July 20, 2005.  Under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the Veteran's July 2005 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for a Meniere's disease was filed earlier 
than July 20, 2005.  38 C.F.R. § 3.157; Crawford v. Brown, 5 
Vet. App. 33 (1993).  Additionally, the mere presence of 
medical evidence of a disability in VA clinical records does 
not show an intent on the Veteran's part to seek service 
connection and therefore does not constitute a claim.  See 
38 C.F.R. § 3.155.  

The law is clear that the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii) (2008).  See Leonard v. 
Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 
349 F.3d 1326 (Fed. Cir. 2003).  In this case, the Veteran's 
specific request for a reopened claim was received on July 
20, 2005, the later of the dates.  For all the reasons 
discussed above, the appeal for an effective date earlier 
than July 20, 2005 must be denied.  

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Here, the Veteran is challenging the initial evaluation and 
effective date of award assigned following a grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See generally 
Goodwin v. Peake, 28 Vet. App. 128 (2008).

Nonetheless, a December 2007 RO letter reflects that the 
Veteran was advised of the criteria for establishing a 
disability rating and effective date of award.  See Dingess, 
19 Vet. App. 473 (2006).  This letter advised the Veteran 
that his disability ratings were determined by a schedule for 
evaluating disabilities published at title 38 Code of Federal 
Regulations, Part 4.  He was informed that evidence 
considered in determining the disability ratings included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him. 

Additionally, an August 2008 RO letter advised the Veteran of 
the schedular criteria applicable to the claim at hand.

Thus, although additional notice was not required per 
Dingess, the RO did provide additional notice to ensure 
complete development of the claims.  The Veteran and his 
representative have not argued any prejudicial error 
regarding VCAA notice deficiencies on his downstream claims.  
Accordingly, the Board finds that adjudication of the claims 
at this time would not be prejudicial to the Veteran.  Any 
potential timing deficiencies were cured with readjudication 
of the claims in the supplemental statements of the case 
dated August 2008 and July 2009.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VA has a duty to assist the Veteran in the development of his 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
STRs, VA clinical records and SSA records.  The Veteran has 
been advised to submit his private records to the RO or, 
alternatively, to complete and return an attached VA Form 21-
4142 (Authorization and Consent to Release Information) which 
would allow the RO to obtain those records on his behalf.  
There are no outstanding requests for VA to obtain any 
additional evidence.

The Veteran was last afforded VA examinations to evaluate the 
nature and severity of his disability in May 2009.   The VA 
examination reports contain sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
features of the disability on appeal to provide probative 
medical evidence adequate for rating purposes.  Since this VA 
examination, there is no credible lay or medical evidence 
suggesting an increased severity of disability to the extent 
that a higher rating may be warranted.  As such, additional 
examination is not warranted. VAOPGCPREC 11-95 (Apr. 7, 
1995).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The claim of entitlement to an initial rating in excess of 30 
percent for Meniere's syndrome, previously claimed as vertigo 
and motion sickness, is denied.

The claim of entitlement to an effective date prior to July 
20, 2005, for the grant of service connection for Meniere's 
syndrome is denied.


REMAND

In January 2009, the Board referred to the RO the Veteran's 
raised claim of entitlement to TDIU for development and 
adjudication.  As noted in the Jurisdiction portion of this 
decision, the TDIU claim is now deemed currently before the 
Board.  Rice, 22 Vet. App. at 453-54; Comer, 552 F.3d at 1366 
(Fed. Cir. 2009).  It would be fundamentally unfair to the 
Veteran to decide a claim which has not been developed and 
adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In order to comply with precedential Court opinion, 
this issue, therefore, is remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding the claim of entitlement to TDIU.

2.  After completion of any necessary notice, 
assistance (to include obtaining pertinent VA 
treatment report), and other development which 
may be deemed necessary, the RO should adjudicate 
the Veteran's claim of entitlement to TDIU.  All 
appropriate administrative and appellate 
procedures should be followed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


